Citation Nr: 1628727	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression with posttraumatic stress disorder (PTSD), prior to November 10, 2015, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to November 10, 2015.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appealed the Board's May 2011 decision.  In a June 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the May 2011 Board decision that denied an initial rating in excess of 50 percent for depression, and remanded the matter for further proceedings. 

In February 2013, the Board denied an initial rating in excess of 50 percent for major depression.  In a May 2014 memorandum decision, the Court vacated the portion of the February 2013 Board decision that denied an initial rating in excess of 50 percent for major depression, and remanded the matter for further proceedings.

In January 2015, the Board remanded the initial higher rating claim for major depression, as well as the issue of entitlement to a TDIU for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2016 rating decision, the Veteran's psychiatric disability was recharacterized as major depression with PTSD, and the initial rating was increased to 70 percent, and a TDIU was granted, both awards effective November 10, 2015.  The issue of entitlement to a TDIU is part and parcel of the higher rating claim, and thus, the issue of entitlement to a TDIU for the period prior to November 10, 2015, remains on appeal.



FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, prior to November 10, 2015, major depression with PTSD more closely approximates to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment due to major depression with PTSD is not shown. 

2.  Resolving doubt in the Veteran's favor, prior to November 10, 2015, major depression with PTSD precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial 70 percent rating, but no higher, prior to November 10, 2015, for major depression with PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9434, 9411 (2015).

2.  The criteria for a TDIU, prior to November 10, 2015, have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Increased Rating

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

According to 38 C.F.R. § 4.130 , Diagnostic Codes 9434 and 9411 (2015), a 50 percent evaluation is warranted for depression and PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

When it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board remanded the claim in January 2015, in part, to have an examiner distinguish symptoms related to the service-connected psychiatric disability from any nonservice-connected psychiatric disorders.  Based on subsequent development, the service-connected psychiatric disability has been recharacterized as major depression with PTSD.  Thus, symptoms of PTSD are now for consideration as part of the service-connected disability.  

Analysis

The Veteran asserts that his major depression with PTSD is worse than reflected in the initial 50 percent rating assigned, prior to November 10, 2015, and worse than reflected in the 70 percent rating assigned thereafter.  He maintains that psychiatric symptoms result in a greater degree of social and occupational impairment than reflected in the assigned ratings.  

Lending credibility to the Veteran's assertions with respect to an evaluation in excess of 50 percent, prior to November 10, 2015, are the Global Assessment of Functioning (GAF) scores assigned.  The GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The Board notes that, during the appeal period, a new version of the DSM was promulgated (DSM-5).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupations) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  

The June 2008 VA examiner attributed most of the impairment in occupational and social functioning to PTSD as reflected in the GAF score of 40 assigned compared to the GAF score of 60 assigned for depression, not otherwise specified.  Regardless, in a December 2014 report, the Veteran's private psychologist noted that the Veteran's PTSD and depression, were too intertwined to assess the disorders as separate entities with respect to the corresponding impairment in social and occupational functioning.  

In addition, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Furthermore, the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his major depression with PTSD and associated symptoms more closely approximate to the criteria for a 70 percent rating for the entire appeal period, i.e., prior to November 10, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

In reaching this decision, the Board notes that the criteria for a 70 percent rating for depressive disorder and PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The evidence, to include the June 2008 VA examination report, tends to establish deficiencies in the relevant areas.  Accordingly, resolving doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, have been met, prior to November 10, 2015.  

Although this higher 70 percent rating is warranted during the entirety of the appeal period, the Board finds that a rating in excess of 70 percent is not warranted.  There is no objective evidence of gross impairment of thought processes or communication due to service-connected major depression or PTSD symptoms, and no documented instance of the Veteran being a danger to himself or others, let alone persistence of such danger at any time during the appeal period.  The evidence does not establish symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 100 percent rating or non-listed symptoms or effects.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board agrees with the Court's May 2014 opinion to the effect that the June 2008 VA examination report is confusing.  For example, the GAF score of 40 assigned suggests some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, per the DSM, yet the examiner noted "complete social and occupational impairment" secondary to childhood trauma.  Moreover, it was noted that the Veteran was married, had children, and had been able to hold some jobs until five years earlier.  

Additionally, the examiner reported that the Veteran was oriented, and had insight and judgment with respect to his problems and behavior.  Further, the entry with respect to thought process, thought content, and speech was "unremarkable."  In addition, good impulse control, and no obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts were reported.  In addition, and despite a history of suicide attempts, the examiner reported that the Veteran no longer drank alcohol and was not suicidal or homicidal.  He was noted to be cooperative and attentive.  The examiner further concluded that the Veteran prudently handled his financial affairs.  

Although the June 2008 VA examination report is not a model of clarity, comparing the Veteran's reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to major depression with PTSD and related symptoms at any time during the appeal period.  

The April 2010 VA examination report notes that the Veteran's thought process was appropriate and goal-directed, and it was determined that the Veteran was not delusional or suicidal.  Although insight was noted to be somewhat impaired, judgment and immediate short-term recall were intact.  Further, and although long-term memory, attention, and concentration were noted to be impaired, no impairment in communication was reported.  

In addition, the April 2010 VA examination report notes that the Veteran was not suicidal, and although a May 2010 VA treatment record reflects that he had a history of suicidal ideation, no attempts or current suicidal and homicidal ideation were noted.  No hallucinations, delusions, or ideas of reference were reported, and he was reported to be well oriented in three spheres.  Memory was noted to be intact.  Attention and concentration, as well as judgment and insight, were noted to be good.

A September 2013 VA treatment record notes that PTSD was stable.  In addition, a September 2014 VA treatment record notes that he was casually dressed, well groomed, and pleasant and cooperative.  Speech was of normal rate and volume, without pressure or latency.  Although chronic audio hallucinations (bird noises) were noted, no visual hallucinations were reported.  Cognition was noted to be grossly intact.  No suicidal, homicidal or assaultive ideation, intent or plan was noted, and no delusions or formal thought disorder were reported.  

The Board finds that the evidence does not establish memory loss for names of close relatives, his own occupation, or his own name.  The VA examination reports reflect that he was oriented to person, time, and place, and capable of managing his financial affairs.  At worst the record shows passive suicidal ideation (which is contemplated by the 70 percent rating) with no plan or intent at any time during the appeal.  The evidence does not establish that the Veteran is in danger of hurting himself or others let alone persistence of such.

The November 2015 VA examination report reflects diagnoses to include major depression, PTSD and a neurocognitive disorder, and a personality disorder was noted to be in remission.  Memory problems were specifically attributed to a major had injury in 1971.  In addition, it was noted that the Veteran's social functioning had stabilized with the help of family and his girlfriend, and that he denied suicidal and homicidal ideation.  The level of occupational and social impairment with respect to all mental diagnoses was determined to be occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner further concluded that the Veteran was capable of managing his own financial affairs.  

Although a December 2014 private report notes that the Veteran's nonservice-connected cognitive disorder/dementia is "intertwined" with service-connected major depression with PTSD, both the October 2002 mental health evaluator (for the Social Security disability benefits application) and the November 2015 VA examiner determined that the Veteran's memory impairment is attributable a nonservice-connected neurocognitive disorder.  

Regarding the diagnosed personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  The November 2015 VA examination report reflects that a personality disorder is in remission.  

The Board further finds the grant of a 70 percent rating for major depression with PTSD, coupled with the grant of a TDIU, prior to November 10, 2015, in this decision obviates the need for further discussion of the assertions of the Veteran's representative with respect to the adequacy of the VA examinations, to include the June 2008 VA examination report.  More specifically, the next higher maximum 100 percent schedular rating for a psychiatric disability requires total social and occupational impairment, which is not shown at any time during the appeal.  

In summary, and although there is doubt as to whether the criteria for a higher 70 percent rating have been met, prior to November 10, 2015, resolving all reasonable doubt in the Veteran's favor, a finding in favor of a 70 percent rating for major depression with PTSD is supportable, prior to November 10, 2015.  As such, the Board finds that a 70 percent rating, and no higher, for major depression with PTSD, is warranted, prior to November 10, 2015.  The preponderance of the evidence is against a rating in excess of 70 percent at any time during the appeal; there is no doubt to be resolved.  A rating in excess of 70 percent is not warranted.  

The Board has also considered whether the psychiatric rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The grant with respect to a TDIU below obviates the need for a discussion with respect to extraschedular consideration.  

II.  TDIU prior to November 10, 2015

Laws and Regulations

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Analysis

The Veteran asserts entitlement to a TDIU prior to November 10, 2015.  Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In view of the decision above, together with the January 2016 rating decision reflecting that the criteria for entitlement to a TDIU were met the date the criteria for a 70 percent rating for major depression with PTSD were met, a finding not inconsistent with the evidence, to include the November 2002 SSA determination reflecting disability due, in part, to major depressive disorder, the Board finds that the evidence is in equipoise and resolving reasonable doubt in the Veteran's favor, a TDIU is granted, prior to November 10, 2010, for the entire appeal period.  


ORDER

An initial 70 percent rating for major depression with PTSD, prior to November 10, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A TDIU is granted, prior to November 10, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


